DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received May 18, 2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose [see applicant argument pages 13-25]. This language corresponds to the newly amended language of claims 1-26. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 18, 23-25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler et al. US 2009/0135133 further in view of Hattori et al. US 2006/0187421.


In regarding to claim 1, Kunzler discloses an information processing device comprising: a displacement information acquisition unit (see fig. 2 device under control 260) configured to acquire displacement information that corresponds to 3-dimensional displacement of a predetermined portion of a predetermined object that a user mounts in accordance with a body motion of the user on a basis of positional information of the predetermined portion (see control system 200 may include a pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane (as indicated by arrow 243). The pelvis angle sensor 242 may measure the angle between the left and right seats 222L/R using an angle sensor such as a potentiometer or rotary optical encoder linked to the left and right seats 222L/R..--paragraphs 0021, 0026-0028); and an output control unit configured to: perform control such that an output unit performs one or more predetermined outputs based on the acquired displacement information (see The torso angle sensor 242 may use one or more potentiometers, accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the angles of the operator's torso on one, two or three axis..—paragraphs 0026-0028), wherein the one or more predetermined outputs include display of a video (see paragraphs 0018, 0031); 

However, Kunzler fails to explicitly teach, but Hattori teaches and control a display position of the displayed video based on the acquired displacement information (see When obtaining the video displacement information, the control unit 1205 grasps the displacement of the display position of the video image to be displayed on the screen unit 1150, from the video displacement information…--paragraph 0186).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to the claimed invention to combine within the system of Kunzler in order control a display position of the displayed video based on the acquired displacement information, as such a video display system by suppressing variations of a video image display position and improves viewing comfort..—See abstract.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-8, 10, 18, 23-25 and 26  as presented blow. 

In regarding to claim 2, Kunzler and Hatori discloses an information processing device according to claim 1, further Kunzler discloses wherein the predetermined object is an object on which the user is able to sit (see a seat 220 with a 3-D motion interface..—paragraph 0021 and fig. 2), and the body motion of the user includes an inclination motion of an upper half of the body of the user (see a ball 234 may be free to rotate within the bushing/retainer 232. A .  

In regarding to claim 3, Kunzler and Hatori discloses an information processing device according to claim 2, further Kunzler discloses wherein the predetermined object has a seatback, the displacement information corresponds to a change in a position of the seatback in at least one of front and rear directions, right and left directions, or upward and downward directions (see the upper back support 228 may be movably coupled to the lower back support 226 by a telescoping ball-and-socket joint 230. The telescoping ball-and-socket joint may include a bushing/retainer 232 attached to the lower back support 226. A ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward..--paragraphs 0024, 0026-0028).  

In regarding to claim 4, Kunzler and Hatori discloses an information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle of the seatback in the front and rear directions (see .

In regarding to claim 5, Kunzler and Hatori discloses an information processing device according to claim 4, further Kunzler discloses wherein the displacement information acquisition unit is further configured to acquire a first tilting angle and a second tilting angle greater than the first tilting angle as the displacement information (see paragraphs 0021,0026-0028), wherein the one or more predetermined outputs further include a first output and a second output different from the first output, and the output control unit is further configured to perform control such that the output unit performs the first output in a case where the seatback has the first tilting angle, and the second output in a case where the seatback has the second tilting angle (see the pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R. The pelvis angle sensor 242 may use one or more accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the operator' pelvis angle 243..—paragraphs 0026-0028).



 information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle per predetermined time of the seatback (see paragraphs 0021, 0026-0028).  

In regarding to claim 7, Kunzler and Hatori discloses an information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle acceleration of the seatback, the one or more predetermined outputs further include a third output, and the output control unit is further configured to perform control such that the output unit performs the third output in a case where the tilting angle acceleration is equal to or greater than a predetermined threshold (see paragraphs 0021, 0026-0028).  

In regarding to claim 8, Kunzler and Hatori discloses an information processing device according to claim 2, further Kunzler discloses wherein the displacement information corresponds to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of a seat of the predetermined object (see a ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward. The telescoping ball and socket joint 230 may include soft or hard stops (not shown) to limit the rotation of the ball 234 and to limit the linear motion of the shaft 236. The telescoping ball and socket joint 230 may also include springs .

In regarding to claim 10, Kunzler and Hatori discloses an information processing device according to claim 2, further Kunzler discloses wherein the output unit includes a display unit that is configured to display the video (see paragraphs 0031).  


In regarding to claim 18, Kunzler and Hatori discloses an information processing device according to claim 1, further Kunzler discloses wherein the displacement information corresponds to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of an upper surface of the predetermined object (see pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R..-- paragraphs 0026-0028).  


In regarding to claim 22, Kunzler and Hatori discloses an information processing device according to claim 5, further Kunzler discloses wherein the one or more predetermined output further include a fourth output different from both the first output and the second output, the displacement information further corresponds to vibration or oscillation of the predetermined portion, and the output control unit is further configured to perform control such that the output unit performs the fourth output based on the vibration or the oscillation (see paragraphs 0018).  
In regarding to claim 23, Kunzler and Hatori discloses an information processing device according to claim 1, further Kunzler discloses wherein the output unit includes a speaker is configured to output outputs an audio sound and the speaker is installed so that a straight line facing in a vibration direction of the speaker crosses the face of the user (see audio transducer 467 may be one of more loudspeakers or headphones..—paragraphs 0044).  

 information processing device according to claim 23, further Kunzler discloses wherein the straight line facing in the vibration direction of the speaker is not obstructed between the speaker and the face of the user (see paragraph 0044).

Claims 25-26 list all similar elements of claim 1, but in method and a non-transitory computer-readable medium form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1applies equally as well to claims 25-26.
Allowable Subject Matter
Claims 9, 11-17 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/            Examiner, Art Unit 2481